Citation Nr: 1756140	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 2013, for left knee instability.

2.  Entitlement to an effective date earlier than June 13, 2013, for right knee instability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from May 1983 to November 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2011, the Veteran claimed entitlement to service connection for, in relevant part, general impairments of the bilateral knees.  In May 2012, the RO granted service connection for patellofemoral syndrome of the bilateral knees.  In July 2012, the Veteran submitted a Notice of Disagreement with respect to the rating decision, and stated that the RO failed to account for reports of instability.  In July 2013, the RO granted entitlement to service connection for instability of the left and right knees effective June 13, 2013.  The RO concurrently issued a Statement of the Case.  In August 2013, the Veteran filed a Substantive Appeal specifically with respect to the effective date of the grant of service connection for instability of the bilateral knees.

The Veteran testified before the undersigned in a videoconference hearing in August 2017.  A transcript of the proceedings has been associated with the claims file.








FINDINGS OF FACT

1.  The Veteran's entitlement to service connection for instability of the right knee arose as of April 21, 2011, the date of his supplemental claim. 

2.  The Veteran's entitlement to service connection for instability of the left knee arose as of April 21, 2011, the date of his supplemental claim.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 21, 2011, for the entitlement to service connection for right knee instability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).

2.  The criteria for an earlier effective date of April 21, 2011, for the entitlement to service connection for left knee instability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date of April 21, 2011, for the grant of service connection for instability of the right and left knees.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The Veteran's claim of entitlement to service connection for general impairments of the right and left knees was dated April 21, 2011.  In the October 2011 VA examination, the Veteran reported constant use of a brace on both of his knees, and stated that he could not carry more than 20 pounds due to knee pain and instability of station.  In the Veteran's June 2013 VA examination, the Veteran reported subjective symptoms of instability in both of his knees.  On that occasion, the examiner found objective evidence of instability in his left knee.  In the Veteran's August 2017 hearing, he described the symptoms of instability as his knees giving out under him, causing him to fall on more than one occasion.  He also described catching himself before hitting the ground on additional occasions.  The Veteran reported wearing knee braces constantly.  The instability he experienced in 2013 was the same as the instability he experienced around the date of his initial claim.  The Veteran's spouse also submitted a statement describing the instability of the Veteran's knees and falls caused by his knees giving way.

As a result of the Veteran's competent, credible subjective complaints of instability, separate 10 percent ratings are warranted for instability of the left and right knees from the date of his initial claim for general impairments of the knees.  This is supported by subjective statements regarding ongoing instability in both the October 2011 and June 2013 VA examinations.  As such, the Veteran is entitled to an effective date of April 21, 2011, which was the date of his supplemental claim. 





ORDER

1.  Entitlement to an earlier effective date for the award of a 10 percent rating for instability of the right knee is granted as of April 21, 2011.

2.  Entitlement to an earlier effective date for the award of a 10 percent rating for instability of the right knee is granted as of April 21, 2011.


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


